DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 07/31/2019. Claims 1-25 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a spectrum obtainer configured to obtain Raman spectra of an object” in claim 1
“a spectrum extractor configured to extract the at least one analyte spectrum” in claim 4, 12
“a background signal remover configured to remove a background signal” in claim 4, 12
“an area calculator configured to calculate the first area under the curve” in claim 4, 12
“a concentration estimator configured to estimate the concentration of the analyte” in claim 4, 12
“a learning data collector configured to collect, as learning data, raman spectra” in claim 12
“a model generator configured to generate the concentration estimation model by using the first area” in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A spectrum obtainer is a spectrometer as described in paragraph [0059] of PG Pub US 20200046269 A1 of the Instant Application.
a spectrum extractor, a background signal remover, an area calculator, a concentration estimator, and a model generator are all part of the processor as described in paragraph [0090] of PG Pub US 20200046269 A1 of the Instant Application.
a learning data collector is a spectrometer as described in paragraph [0101]-[0102] of PG Pub US 20200046269 A1 of the Instant Application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An apparatus for estimating concentration, the apparatus comprising: a spectrum obtainer configured to obtain Raman spectra of an object; and a processor configured to: extract, from the Raman spectra, at least one analyte spectrum related to an analyte and at least one non-analyte spectrum related to a biological component other than the analyte, and estimate concentration of the analyte based on a first area under a curve of the at least one analyte spectrum and a second area under a curve of the at least one non-analyte spectrum.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of obtaining raman spectra data of an object is  insignificant extra solution activity (mere data gathering).
The step of extracting at least one analyte spectrum related to the analyte and at least one non-analyte spectrum related to a biological component other than the analyte is a mental process that can be performed by a skilled clinician
The step of estimating concentration of the analyte based on a first area under a curve of the at least one analyte spectrum and a second area under a curve of the at least one non-analyte spectrum is a simple integral calculation that can be performed in the mind or with the aid of a paper and pencil by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic spectrometer sensor to collect data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor and spectrometer are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic spectrometer (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed spectrometer are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show that spectrometer is well understood, routine and conventional activity: 
EP 0573535 B1 in paragraphs [0015], [0089]-[0090]
US 20160235345 A1 in abstract
Dependent claims 2-11 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 12, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An apparatus for generating a concentration estimation model, the apparatus comprising: a learning data collector configured to collect, as learning data, Raman spectra of an object and concentration information of an analyte corresponding to the Raman spectra; and a processor configured to: extract at least one analyte spectrum related to the analyte and at least one non-analyte spectrum related to a biological component other than the analyte from the Raman spectra, and generate the concentration estimation model based on a first area under a curve of the at least one analyte spectrum, a second area under a curve of the at least one non-analyte spectrum, and the concentration information of the analyte.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of obtaining raman spectra data of an object is  insignificant extra solution activity (mere data gathering).
The step of extracting at least one analyte spectrum related to the analyte and at least one non-analyte spectrum related to a biological component other than the analyte is a mental process that can be performed by a skilled clinician
The step of estimating concentration of the analyte based on a first area under a curve of the at least one analyte spectrum and a second area under a curve of the at least one non-analyte spectrum is a simple integral calculation that can be performed in the mind or with the aid of a paper and pencil by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic spectrometer sensor to collect data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor and spectrometer are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic spectrometer (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed spectrometer are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show that spectrometer is well understood, routine and conventional activity: 
EP 0573535 B1 in paragraphs [0015], [0089]-[0090]
US 20160235345 A1 in abstract
Dependent claims 13-16 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 17, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method for estimating concentration, the method comprising obtaining Raman spectra of an object; extracting, from the Raman spectra, at least one analyte spectrum related to an analyte and at least one non-analyte spectrum related to a biological component other than the analyte; removing a background signal from the at least one analyte spectrum and the at least one non-analyte spectrum; calculating a first area under a curve the at least one analyte spectrum, from which the background signal is removed, and a second area under a curve of the at least one non-analyte spectrum from which the background signal is removed; and estimating a concentration of the analyte based on the first area and the second area.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of obtaining raman spectra data of an object is  insignificant extra solution activity (mere data gathering).
The step of extracting at least one analyte spectrum related to the analyte and at least one non-analyte spectrum related to a biological component other than the analyte is a mental process that can be performed by a skilled clinician
The step of removing a background signal from the at least one analyte spectrum and the at least one-non analyte spectrum is calculation that can be performed in the mind or with the aid of a paper and pencil by a skilled clinician. 
The step of estimating concentration of the analyte based on a first area under a curve of the at least one analyte spectrum and a second area under a curve of the at least one non-analyte spectrum is a simple integral calculation that can be performed in the mind or with the aid of a paper and pencil by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic spectrometer sensor to collect data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor and spectrometer are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic spectrometer (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed spectrometer are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show that spectrometer is well understood, routine and conventional activity: 
EP 0573535 B1 in paragraphs [0015], [0089]-[0090]
US 20160235345 A1 in abstract
Dependent claims 18-25 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16, and 24, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1016, and 24 Applicant recites the use of machine learning to accomplish the analyte measurement, no particular steps are discussed in the Specification as to how the machine learning works or a specific algorithm of how the model is created. As such claim 10, 16, and 24, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12-13, 15, 17-20, 22-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0573535 B1 (hereinafter referred to as “Rava”).
Regarding claim 1, Rava, an analyte detector utilizing Raman spectroscopy, teaches an apparatus for estimating concentration (abstract), the apparatus comprising:
a spectrum obtainer configured to obtain Raman spectra of an object (paragraphs [0015], [0089]-[0090]); and
a processor (has computer (which has processor); paragraphs [0019]-[0021]) configured to:
extract, from the Raman spectra, at least one analyte spectrum related to an analyte (cholesterol; paragraph [0073]) and at least one non-analyte spectrum related to a biological component other than the analyte (paragraph [0073]), and
estimate concentration of the analyte based on a first area under a curve of the at least one analyte spectrum and a second area under a curve of the at least one non-analyte spectrum (paragraph [0073]).
Regarding claim 2, Rava teaches wherein the spectrum obtainer is further configured to receive the Raman spectra from an external device, or measure the Raman spectra by emitting light onto the object and receiving Raman-scattered light returning from the object (paragraphs [0019]).
Regarding claim 3, Rava teaches wherein the analyte is any one of glucose, triglyceride, urea, uric acid, lactate, protein, cholesterol or ethanol (cholesterol; paragraph [0073]).
Regarding claim 4, Rava teaches wherein the processor (has computer (which has processor); paragraphs [0019]-[0021]) comprises:
a spectrum extractor configured to extract the at least one analyte spectrum and the at least one non-analyte spectrum from the Raman spectra (paragraph [0073]);
a background signal remover configured to remove a background signal from the at least one analyte spectrum and the at least one non-analyte spectrum (paragraph [0073], paragraph [0098]-[0100]);
an area calculator configured to calculate the first area under the curve the at least one analyte spectrum, from which the background signal is removed, and calculate the second area under the curve of the at least one non-analyte spectrum, from which the background signal is removed (paragraph [0073]); and
a concentration estimator configured to estimate the concentration of the analyte based on the first area and the second area (paragraph [0073]).
Regarding claim 5, Rava teaches wherein the spectrum extractor is further configured to extract a spectrum of a Raman band related to the analyte as the at least one analyte spectrum (paragraph [0073]), and extract a spectrum of a Raman band related to the biological component other than the analyte as the at least one non-analyte spectrum (paragraph [0073]).
Regarding claim 7, Rava teaches wherein the background signal remover is further configured to:
generate a background line by connecting a starting point and an ending point of each of the at least one analyte spectrum and the at least one non-analyte spectrum in a straight line or a curved line (paragraph [0073], paragraphs [0098]-[0100]), and
remove the background signal by subtracting the generated background line from each of the at least one analyte spectrum and the at least one non-analyte spectrum (paragraph [0073], paragraphs [0098]-[0100]).
Regarding claim 8, Rava teaches wherein the concentration estimator is further configured to estimate the concentration of the analyte based on the first area of the at least one analyte spectrum, from which the background signal is removed, the second area of the at least one non-analyte spectrum, from which the background signal is removed, and a concentration estimation model (ratio of the two areas constitutes a simple concentration model; paragraph [0073], paragraphs [0098]-[0100]).
Regarding claim 9, Rava teaches wherein the concentration estimation model defines a relationship between the first area of the at least one analyte spectrum, from which the background signal is removed, the second area of the at least one non-analyte spectrum, from which the background signal is removed, and the concentration of the analyte (paragraph [0073], paragraphs [0098]-[0100]).
Regarding claim 12, Rava, an analyte detector utilizing Raman spectroscopy, teaches an apparatus for generating a concentration estimation model (abstract), the apparatus comprising:
a learning data collector configured to collect, as learning data, Raman spectra of an object and concentration information of an analyte corresponding to the Raman spectra (paragraphs [0015]-[0021], [0089]-[0090]); and
a processor (has computer (which has processor); paragraphs [0019]-[0021]) configured to:
extract at least one analyte spectrum related to the analyte and at least one non-analyte spectrum related to a biological component other than the analyte from the Raman spectra (paragraph [0073]), and
generate the concentration estimation model based on a first area under a curve of the at least one analyte spectrum, a second area under a curve of the at least one non-analyte spectrum, and the concentration information of the analyte (paragraph [0073]).
Regarding claim 13, Rava teaches wherein the processor comprises:
a spectrum extractor configured to extract the at least one analyte spectrum and the at least one non-analyte spectrum from the Raman spectra (paragraph [0073], paragraph [0098]-[0100]);
a background signal remover configured to remove a background signal from the at least one analyte spectrum and the at least one non-analyte spectrum (paragraph [0073], paragraph [0098]-[0100]);
an area calculator configured to calculate the first area under the of the at least one analyte spectrum, from which the background signal is removed, and the second area under the curve of the at least one non-analyte spectrum from which the background signal is removed (paragraph [0073], paragraph [0098]-[0100]); and
a model generator configured to generate the concentration estimation model by using the first area, the second area, and the concentration information as training data (paragraph [0073], paragraph [0098]-[0100]).
Regarding claim 15, Rava teaches wherein the background signal remover is further configured to:
generate a background line by connecting a starting point and an ending point of each of the at least one analyte spectrum and the at least one non-analyte spectrum in a straight line or a curved line (paragraph [0073], paragraphs [0098]-[0100]), and
remove the background signal by subtracting the background line from each of the at least one analyte spectrum and the at least one non-analyte spectrum (paragraph [0073], paragraphs [0098]-[0100]).
Regarding claim 17, Rava teaches a method for estimating concentration (abstract), the method comprising:
obtaining Raman spectra of an object (paragraphs [0015], [0089]-[0090]);
extracting, from the Raman spectra, at least one analyte spectrum related to an analyte and at least one non-analyte spectrum related to a biological component other than the analyte (paragraph [0073]);
removing a background signal from the at least one analyte spectrum and the at least one non-analyte spectrum;
calculating a first area under a curve the at least one analyte spectrum, from which the background signal is removed, and a second area under a curve of the at least one non-analyte spectrum from which the background signal is removed (paragraph [0073]); and
estimating a concentration of the analyte based on the first area and the second area (paragraph [0073]).
Regarding claim 18, Rava teaches wherein the obtaining the Raman spectra comprises obtaining the Raman spectra by receiving the Raman spectra from an external device, or by measuring the Raman spectra by emitting light onto the object and receiving Raman-scattered light returning from the object (paragraphs [0019]).
Regarding claim 19, Rava teaches wherein the analyte is any one of glucose, triglyceride, urea, uric acid, lactate, protein, cholesterol, or ethanol (cholesterol; paragraph [0073]).
Regarding claim 20, Rava teaches wherein the extracting the at least one analyte spectrum and the at least one non-analyte spectrum comprises extracting a spectrum of a Raman band related to the analyte as the at least one analyte spectrum, and extracting a spectrum of a Raman band related to the biological component other than the analyte as the at least one non-analyte spectrum (paragraph [0073], paragraph [0098]-[0100]).
Regarding claim 22, Rava teaches wherein the removing the background signal comprises:
generating a background line by connecting a starting point and an ending point of each of the at least one analyte spectrum and the at least one non-analyte spectrum in a straight line or a curved line (paragraph [0073], paragraph [0098]-[0100]), and
removing the background signal by subtracting the background line from each of the at least one analyte spectrum and the at least one non-analyte spectrum (paragraph [0073], paragraph [0098]-[0100]).
Regarding claim 25, Rava teaches further comprising removing noise from the Raman spectra (paragraphs [0098]-[0100]).
 
Claims 6, 10, 11, 14, 16, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rava as applied to claim 4 above, and further in view of US 20160235345 A1 (hereinafter referred to as “Calero”).
Regarding claim 6, Rava teaches extract at least one of Raman band spectra 1075-1000 cm-1 as the at least one analyte spectrum, and extract least one of Raman band spectra at 1593-1485 cm-1 as the at least one non-analyte spectrum, but Rava does not teach 
wherein the analyte is glucose, and
the spectrum extractor is further configured to:
extract at least one of Raman band spectra at 911 cm−1, 1060 cm−1, and 1125 cm−1 as the at least one analyte spectrum, and
extract least one of Raman band spectra at 1003 cm−1 and 1450 cm−1 as the at least one non-analyte spectrum.
However, Calero teaches measuring for the analyte glucose (paragraph [0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rava, to measure for glucose, as taught by Calero, because doing so provides additional functionality of measuring for additional blood constituents. This is consistent for the teachings of Rava which already teaches measuring noninvasively using Raman spectroscopy a cholesterol concentration.
Further It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to extract at least one of Raman band spectra at 911 cm−1, 1060 cm−1, and 1125 cm−1 as the at least one analyte spectrum, and extract least one of Raman band spectra at 1003 cm−1 and 1450 cm−1 as the at least one non-analyte spectrum , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further this is consistent with the teachings of Rava which already teaches extracting spectra in ranges that include those recited by the claim limitation.   
Regarding claim 10, Rava teaches using a first reference area under a curve of a reference analyte spectrum, from which the background signal of the reference analyte spectrum is removed, a second reference area under a curve of a reference non-analyte spectrum, from which the background signal of the reference non-analyte spectrum is removed, and a corresponding concentration of the analyte (paragraph [0073], paragraphs [0098]-[0100]), but does not explicitly teach wherein the concentration estimation model is generated by regression analysis or machine learning.
However, Calero, a Raman spectrometer device, teaches wherein the concentration estimation model is generated by regression analysis or machine learning (paragraph [0017], [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rava, to use a regression analysis, as taught by Calero because doing so provides a calibration method such as to calculate a more accurate analyte concentration.
Regarding claim 11, Rava does not explicitly teach wherein the processor further comprises a preprocessor configured to remove noise from the Raman spectra.
However, Calero, a Raman spectrometer device, teaches a processor further comprises a preprocessor configured to remove noise from the Raman spectra (paragraph [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rava, to remove background noise, as taught by Calero, because doing so removes unwanted noise and cleans the signal for better quality.
Regarding claim 14, Rava teaches extract at least one of Raman band spectra 1075-1000 cm-1 as the at least one analyte spectrum, and extract least one of Raman band spectra at 1593-1485 cm-1 as the at least one non-analyte spectrum (paragraph [0073], paragraphs [0098]-[0100]), but Rava does not teach 
wherein the analyte is glucose, and
the spectrum extractor is further configured to:
extract at least one of Raman band spectra at 911 cm−1, 1060 cm−1, and 1125 cm−1 as the at least one analyte spectrum, and
extract least one of Raman band spectra at 1003 cm−1 and 1450 cm−1 as the at least one non-analyte spectrum.
However, Calero teaches measuring for the analyte glucose (paragraph [0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rava, to measure for glucose, as taught by Calero, because doing so provides additional functionality of measuring for additional blood constituents. This is consistent for the teachings of Rava which already teaches measuring noninvasively using Raman spectroscopy a cholesterol concentration.
Further It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to extract at least one of Raman band spectra at 911 cm−1, 1060 cm−1, and 1125 cm−1 as the at least one analyte spectrum, and extract least one of Raman band spectra at 1003 cm−1 and 1450 cm−1 as the at least one non-analyte spectrum , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further this is consistent with the teachings of Rava which already teaches extracting spectra in ranges that include those recited by the claim limitation.   
Regarding claim 16, Rava teaches using a first reference area under a curve of a reference analyte spectrum, from which the background signal of the reference analyte spectrum is removed, a second reference area under a curve of a reference non-analyte spectrum, from which the background signal of the reference non-analyte spectrum is removed, and a corresponding concentration of the analyte (paragraph [0073], paragraphs [0098]-[0100]), but does not explicitly teach wherein the concentration estimation model is generated by regression analysis or machine learning.
However, Calero, a Raman spectrometer device, teaches wherein the concentration estimation model is generated by regression analysis or machine learning (paragraph [0017], [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rava, to use a regression analysis, as taught by Calero because doing so provides a calibration method such as to calculate a more accurate analyte concentration.
Regarding claim 21, Rava teaches extract at least one of Raman band spectra 1075-1000 cm-1 as the at least one analyte spectrum, and extract least one of Raman band spectra at 1593-1485 cm-1 as the at least one non-analyte spectrum, but Rava does not teach 
wherein the analyte is glucose, and
the spectrum extractor is further configured to:
extract at least one of Raman band spectra at 911 cm−1, 1060 cm−1, and 1125 cm−1 as the at least one analyte spectrum, and
extract least one of Raman band spectra at 1003 cm−1 and 1450 cm−1 as the at least one non-analyte spectrum.
However, Calero teaches measuring for the analyte glucose (paragraph [0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rava, to measure for glucose, as taught by Calero, because doing so provides additional functionality of measuring for additional blood constituents. This is consistent for the teachings of Rava which already teaches measuring noninvasively using Raman spectroscopy a cholesterol concentration.
Further It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to extract at least one of Raman band spectra at 911 cm−1, 1060 cm−1, and 1125 cm−1 as the at least one analyte spectrum, and extract least one of Raman band spectra at 1003 cm−1 and 1450 cm−1 as the at least one non-analyte spectrum , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further this is consistent with the teachings of Rava which already teaches extracting spectra in ranges that include those recited by the claim limitation.   
Regarding claim 24, Rava teaches using a first reference area under a curve of a reference analyte spectrum, from which the background signal of the reference analyte spectrum is removed, a second reference area under a curve of a reference non-analyte spectrum, from which the background signal of the reference non-analyte spectrum is removed, and a corresponding concentration of the analyte (paragraph [0073], paragraphs [0098]-[0100]), but does not explicitly teach wherein the concentration estimation model is generated by regression analysis or machine learning.
However, Calero, a Raman spectrometer device, teaches wherein the concentration estimation model is generated by regression analysis or machine learning (paragraph [0017], [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rava, to use a regression analysis, as taught by Calero because doing so provides a calibration method such as to calculate a more accurate analyte concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792